Citation Nr: 9901513	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for colon cancer due to 
exposure to ionizing radiation and plutonium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to November 
1952 and from October 1955 to April 1957, to include reported 
service at the Hanford Nuclear Reservation in Hanford, 
Washington, from March 1956 to April 1957.

This matter was previously before the Board of Veterans 
Appeals (BVA or Board) in March 1997, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, for evidentiary and 
procedural development of the issue of the veterans 
entitlement to service connection for colon cancer due to 
claimed inservice exposure to plutonium, as well as the issue 
of the veterans entitlement to service connection for 
adenocarcinoma of the colon due to inservice exposure to 
ionizing radiation encountered in or near Hanford, 
Washington.  Such actions included obtaining further 
information from the service department and the National 
Personnel Records Center, as well as those required under 
38 C.F.R. § 3.311 and consideration of the holding of the 
United States Court of Appeals for the Federal Circuit in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Inasmuch as 
the RO has completed those actions requested by the Board, 
the case has been returned to the Board for further appellate 
consideration. 

The issue at hand was the subject of a prior final 
determination of the RO in August 1989, when entitlement of 
the veteran to service connection for residuals of plutonium 
exposure was denied.  Notice of the denial was provided to 
the veteran in the same month, following which he did not 
enter a timely appeal.  An attempt to reopen such claim was 
not then submitted until September 1993, the denial of which 
forms the basis of the instant appeal.  However, in its 
development of this claim to reopen, the RO afforded the 
veteran de novo review, without regard to the prior final 
denial.  In view of the circumstances presented in this 
matter and for the sake of consistency, the Board likewise 
reviews the issue presented on a de novo basis.  


FINDING OF FACT

Notwithstanding the veterans inservice exposure to 
radioactive materials, including Plutonium-239, the size and 
nature of such inservice exposure was such that, according to 
expert medical opinion, it is unlikely that the veterans 
adenocarcinoma of the colon, first shown many years after 
service, is attributable to such exposure.


CONCLUSION OF LAW

Adenocarcinoma of the veterans colon was not incurred in or 
aggravated by service, as a result of inservice exposure to 
ionizing radiation or plutonium, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.311 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is found that the veterans claim of 
entitlement to service connection for colon cancer, due to 
exposure to ionizing radiation and/or plutonium, is well-
grounded in that such claim is plausible or capable of 
substantiation.  As well, it is concluded that no further 
development of this matter is required for compliance by VA 
with its duty-to-assist obligation under 38 U.S.C.A. 
§ 5107(b), one which the Board acknowledges is heightened due 
to the unavailability of the bulk of the veterans service 
medical and other records, in light of the actions undertaken 
by the RO in response to the BVAs earlier remand.  It is 
noted in this regard that multiple, good-faith efforts have 
been made by the RO to secure service records, as well as the 
most recent data available in terms of the radiation dose to 
which the veteran was exposed in 1956 and 1957 at Camp 
Hanford, Washington.  While those efforts have been less than 
successful in obtaining the requested data, if and when any 
such data will be made available appears highly speculative 
at this juncture and it is otherwise the Boards conclusion 
that the evidence of record is adequate for entry of a 
decision on the merits of the claim presented, based on the 
most current dose data and medical opinion interpreting such 
data.  

Also, further remand action is not deemed to be in order for 
the ROs consideration of a regulatory change involving 
38 C.F.R. § 3.311(b)(2) effected September 24, 1998, while 
this matter remained in remand status and providing that 
prostate cancer and all other cancers are radiogenic diseases 
for purposes of 38 C.F.R. § 3.311.  While such change was 
made during the time the veterans claim was pending and 
without RO consideration, no prejudice to the veteran is 
found in the Boards consideration of both the old and new 
versions without first permitting the RO to consider the 
September 1998 change, in that under both the former and 
current versions, the veterans colon cancer is a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain 
diseases shall be service-connected if they become manifest 
in a radiation-exposed veteran, as defined by 38 C.F.R. 
§ 3.309(d)(3), provided the rebuttable provisions of 
38 C.F.R. § 3.307 are also satisfied.  Such diseases include 
leukemia (other than chronic lymphocytic leukemia); primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, urinary tract (including the 
kidneys, renal pelves, ureters, urinary bladder, and 
urethra); multiple myeloma; and lymphomas (except Hodgkins 
disease).  38 C.F.R. § 3.309(d)(2).  See Ramey v. Brown, 9 
Vet. App. 40 (1996), affd. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997).  

The regulation, 38 C.F.R. § 3.311(b), while not creating a 
presumption of service connection for radiation exposed 
veterans, sets forth a list of radiogenic diseases for which 
service connection may be granted provided that certain other 
requirements specified in that regulation are met.  Another 
provision, 38 C.F.R. § 3.311(b)(4), also provides for 
consideration of a claim under 38 C.F.R. § 3.311(b) provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record reflects that the veteran prior to his discharge 
from service in April 1957, served with B Battery of the 
519th AAA Battalion at Camp Hanford, Washington, and the 
record does not otherwise dispute his statement that he was 
assigned temporary duty at Camp Hanford with Headquarters 
Company, 519th AAA Battalion, to assist in the plotting of 
aircraft courses.  

Service medical records of the veteran are largely 
unavailable, with the exception of a report of a separation 
medical examination in November 1952 identifying no evidence 
of colon cancer due to exposure to ionizing radiation or 
plutonium.  Postservice medical data show that in August 
1982, the veteran underwent a low anterior resection of the 
colon, due to adenocarcinoma of the rectosigmoid colon with 
metastases to one of twelve lymph nodes.  Radiation therapy 
followed and his course of treatment was complicated by a 
small bowel obstruction in September 1982.  

There are of record examination and treatment reports 
compiled by VA during the period from 1989 to 1993, and it 
was during the course of a VA medical examination, performed 
in January 1989 in order to ascertain exposure to toxic 
chemicals, that the veteran initially reported having been 
exposed to plutonium when stationed at Camp Hanford, 
Washington.  During the aforementioned time frame, it was 
noted that no recurrence of the veterans adenocarcinoma had 
been indicated; colonoscopies in October 1988 and May 1991 
were reportedly negative for any recurrence.  The veteran was 
informed by written correspondence, dated in February 1989, 
from an examining VA physician that he had not been placed on 
an Ionizing Radiation Registry because his exposure had not 
involved detonation of a nuclear device.  

Submitted by the veteran in December 1993 was a photocopied 
article reportedly taken from a publication entitled 
Minnesota Legionnaire, March 1991 edition, indicating that a 
search was underway for veterans who were exposed to planned 
and accidental radiation releases between 1943 and 1952 at 
the Hanford Nuclear Reservation in Fort Lewis, Washington.

Many attempts are noted to have been made by the RO to obtain 
data for purposes of verifying the veterans claimed exposure 
to ionizing radiation and plutonium and the degree of any 
such exposure.  To that end, no confirmatory data were 
obtained from the National Personnel Records Center or the 
Defense Nuclear Agency.  In correspondence of January 1994, 
the U. S. Army Ionizing Radiation Dosimetry Center reported 
that research of its files failed to reveal any record of 
external exposure of the veteran to ionizing radiation.  In 
April 1994 correspondence, the Office of the Surgeon General 
of the Department of the Army noted that, based on 
information at its disposal, it was believed that it was 
unlikely that the veterans colon cancer resulted from his 
military service at Camp Hanford.  The primary problem at the 
Hanford facility, it was reported, appeared to have been the 
release of radioactive iodine, it having been the only agent 
released in sufficient quantity to represent a public health 
concern.  

Information provided by the Technical Steering Panel of the 
Hanford Environmental Reconstruction Project in September 
1994 is to the effect that dose estimates specific to 
military personnel stationed at Hanford had not been 
completed and that such work was not expected to be completed 
until late 1995 or 1996.  Data pertaining to dose estimates 
for representative individuals in the study area were noted 
to have been recently released, and according to enclosures 
provided by that organization, radioactive materials, 
including Iodine 131 and Plutonium 239, were released from 
the Hanford facility in 1956 and 1957.  Areas adjacent to the 
Hanford facility, including Richland, Eltopia, and Ringold, 
Washington, had an adult cumulative dose through air pathways 
from 1944 to 1972 ranging from 0.45 to 1.00 effective dose 
equivalent (rem).

Subsequently received data from the U. S. Department of 
Health and Human Services, Hanford Health Information Network 
Resource Center, and Idaho Department of Health and Welfare 
are to the effect that individual dose estimates for 
individuals stationed at Camp Hanford were not yet available 
and that until such estimates were available, the degree of 
exposure could only be inferred from the summary of 
representative individual dose estimates.  According to a VA 
Form 119, Report of Contact, dated in September 1997, the 
data sought were not to be made available until the Spring of 
1998 and that all VA information requests had been 
documented, with the information as to radiation exposure to 
be dispersed when available.  To date, no such data have been 
received by VA.

In a July 1997 memorandum, a VA physician who had examined 
and treated the veteran during the period form 1989 to 1991 
stated that she had no recollection of any verbal or written 
statements by her to the veteran linking the veterans colon 
carcinoma to exposure to radiation and plutonium in service.  
The Chief of Oncology and Hematology at the VA Medical Center 
in Fargo, North Dakota, in a memorandum of August 1997 
concluded that he did not have adequate information to offer 
an opinion as to the likelihood that the veterans colorectal 
cancer may have been connected with exposure to ionizing 
radiation in service.  

In February 1998, the ROs Adjudication Officer in a 
memorandum to the Director of the VAs Compensation and 
Pension Service requested consideration of the veteran 
claim.  In response, an opinion was sought from the Under 
Secretary for Health, and in a memorandum, dated in May 1998, 
from S. Mather, M.D., M.P.H., VAs Chief Public Health and 
Environmental Hazards Officer, it was concluded based on 
various factors, including a dose estimate based on the 
October 1994 Battelle report, Atmospheric Pathway Dosimetry 
Report, 1944-1992, figure S.1, page X, and the November 1996 
report, The History of the Technical Steering Panel 1988-
1995, figure 10, page 113, and the veterans age at the time 
of exposure, that there was no reasonable possibility that it 
was as likely as not that the veterans colon cancer was 
related to ionizing radiation.  Such conclusion was noted to 
be bolstered by other cited studies as to the effects of 
ionizing radiation.  It was the reviewers ultimate 
conclusion that is was unlikely that the veterans cancer of 
the rectosigmoid colon could be attributed to exposure to 
ionizing radiation in service.

In July 1998, a VA physicians assistant provided a 
memorandum as follows:

	This is in further reference to an appeal statement from 
the Department of Veterans Affairs in regard that the 
condition of colon cancer, which was diagnosed and treated in 
1982, at approximate age 52, may or may not be related or is 
as likely as not related to exposure to radiation.

1.  He has had colonoscopies thereafter, some polyp 
removal, no further evidence of disease at this time.

2.  No family history of colon cancer.

Based on the evidence in its totality, it is evident that, on 
balance, the veteran was exposed to various radioactive 
materials, including plutonium, while stationed at Camp 
Hanford during his period of military service in 1956 and 
1957 and that he developed adenocarcinoma of the large 
intestine or colon in 1982, there being no indication that it 
was present at any point in time prior thereto.  Colon cancer 
is not a disease for which there exists a presumption of 
service connection based on exposure to ionizing radiation 
under 38 C.F.R. § 3.309(d).  Such entity is nonetheless a 
radiogenic disease under 38 C.F.R. § 3.311(b), but that alone 
does not end the matter.  Inasmuch as the veteran meets the 
threshold requirements of 38 C.F.R. § 3.311(b)(1), an 
assessment as to the size and nature of the radiation dose to 
which the veteran was exposed must then occur, followed by a 
determination as to whether the veterans colon cancer 
resulted from the inservice exposure based on the factors 
enumerated in 38 C.F.R. § 3.311(e).  Here, using the best 
available data as to the dosage of ionizing radiation, 
inclusive of all plutonium exposure, received by the veteran 
at the age of 26 years at Camp Hanford, it has been found by 
the only medical professional that has addressed the matter, 
S. Mather, M.D., M.P.H., that the dose was so small that it 
was unlikely that the veterans colon cancer could be 
attributed to the inservice exposure to ionizing radiation.  
No other medical professional has furnished a contrary 
opinion and the record is otherwise devoid of competent 
medical evidence specifically linking the veterans inservice 
exposure to radioactive materials, including plutonium, to 
the onset of adenocarcinoma of the colon many years following 
the veterans last discharge from service.  See Combee, 
supra.  

While the Board has considered the veterans written 
statements to the effect that his colon cancer is the result 
of inservice radiation and plutonium exposure, it is noted 
that any such statements as to medical diagnosis or proximate 
causation between defined entities are not competent medical 
evidence, in the absence of a showing that he has the 
requisite medical background or expertise.  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In view of the foregoing, the evidence presented necessarily 
compels the conclusion that a grant of service connection for 
colon cancer due to exposure to ionizing radiation or 
plutonium is not in order.  Inasmuch as the evidence 
presented is not in relative equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not for application with respect to 
this claim.


ORDER

Service connection for colon cancer due to exposure to 
ionizing radiation and plutonium is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
